Niblack, J.
This action was based upon certain proceedings, had before the common council of the City of Indianapolis, for the construction of a sower in and along Missouri Street, from the north side of Market street to Kentucky Avenue.
Augustus Bruner and Bussell M. Biver, the plaintiffs below, became the contractors for the construction of such sewer, and a portion of the cost of its construction was assessed against a contiguous lot of ground, fronting on Missouri Street and belonging to Calvin A. Elliott, the defendant.
There was a judgment in favor of the plaintiffs, in the circuit court, and the amount of the judgment was decreed to be a lien on the defendant’s said lot.
It is agreed, between the parties, that the questions presented in this case are substantially the same as those involved in the case of McGill v. Bruner, 65 Ind. 421, decided at the present term of this court, and that the. decision in that case shall be decisive of this.
Upon the authority of that case, the judgment in this case is affirmed, at the costs of the appellant.